[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                JUNE 4, 2010
                              No. 09-15227                       JOHN LEY
                          Non-Argument Calendar                    CLERK
                        ________________________

                         Agency No. A088-338-112

NAIYUN JIANG,


                                                                        Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                               (June 4, 2010)

Before HULL, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Naiyun Jiang seeks review of the Board of Immigration Appeals’ (“BIA”)
decision affirming the Immigration Judge’s (“IJ”) order finding him removable,

dismissing his application for asylum, and denying his application for withholding

of removal under the Immigration and Nationality Act (“INA”) and relief under the

United Nations Convention Against Torture and Other Cruel, Inhuman, or

Degrading Treatment or Punishment (“CAT”). On appeal, Jiang argues that

substantial evidence does not support the BIA’s: (1) adverse credibility finding, or

(2) the denial of withholding of removal based on the likelihood that he will suffer

forced sterilization upon return to Fujian Province in the People’s Republic of

China (“China”). Upon review of the record and the parties’ briefs, we deny the

petition.

                                 I. BACKGROUND

       Jiang, a native and citizen of Fuzhou, in the Fujian Province China, arrived

in the United States without inspection in 1998.

       In 2008, more than one year after his arrival, Jiang filed an application for

asylum, withholding of removal, and CAT relief, based on race and political

opinion. First, Jiang alleged that, upon his return, he would suffer forced

sterilization and fines under China’s family planning policy because he has three

children. The fact that his children were born in the United States would not make

a difference. Two of his male friends from Fujian Province —Sun MinChun and

Chen MaoDong— were forcibly sterilized in 2003 and 2006, respectively, for
                                           2
violating the family planning policy. Jiang and his wife would like to have more

children.

      Second, Jiang alleged that he would suffer persecution upon returning to

China based on his Christian religion. He was baptized in an underground

Christian church in China in 1997, and practiced there until February 1998.

According to Jiang, State officials often warned Jiang not to distribute religious

leaflets. His parents arranged for him to leave China in order to have religious

freedom. Jiang attended a Jehovah’s Witness church in the United States.

      In support of his application, the administrative record indicates that Jiang

submitted a number of unauthenticated documents, including the following:

(1) birth certificates for his three children, (2) Chinese identification documents

showing that Jiang was from Fujian Province, (3) a letter from the wife of Sun

MinChun. The letter from Sun MinChun’s wife asserted that she went into hiding

to avoid sterilization after giving birth to a second child in violation of the family

planning policy, and that officials sterilized her husband in 2003 when they could

not locate her and required them to pay a fine. This was submitted along with her:

(a) identification documents, (b) a certificate of sterilization for her husband, and

(c) a receipt for the fine. Jiang also submitted a letter from another woman from

Fujian Province who asserted that officials sterilized her in 2006, immediately

following the birth of her second child. This letter was submitted along with an
                                            3
envelope for the letter with a Fuzhou postmark, and copies of her identification and

sterilization documents.

      The administrative record also indicates that Jiang submitted a copy of a

Lianjiang County, Guantou Township, family planning policy directive that took

effect on January 1, 2006. The directive provided that “all returning oversea[s]

Chinese, who do not have citizenship[] of other countries, shall follow the laws and

regulations regarding family planning of the state and Fujian Province.” R.

581–88. Children born overseas would be included within the town’s family

planning goals without regard to their citizenship. Couples who gave birth out of

plan would be fined. Women of reproductive age would be inserted with an

intrauterine contraceptive device (“IUD”), or else, “[o]ne party of the couple

[would] be sterilized if the nature of the violation [was] very serious.” Id.

      In addition, the administrative record contained the U.S. Department of State

China Country Report on Human Rights Practices for China for 2007 (“Country

Report”). R at 478–541. The report indicated that the Chinese state “continued its

coercive birth limitation policy, in some cases resulting in forced abortion and

sterilization.” R at 478. Even so, “enforcement varied significantly from place to

place,” and the policy was “more strictly applied in cities.” R at 486–87. Each

province had its own enforcement regulations. R at 487. Fujian Province, along

with nine others, required “unspecified ‘remedial measures’ to deal with
                                           4
out-of-plan pregnancies.” Id. Violators faced a variety of disciplinary measures

and, “[i]n the case of families that already had two children, one parent was often

pressured to undergo sterilization.” Id.

       According to the Country Profile, an October 2006 letter from the Fujian

Province Population and Family Planning Commission stated that “children born

abroad, if . . . not entered into the parents’ household registration . . . [were] not

considered as permanent residents of China, and therefore [were] not counted

against the number of children allowed under China’s family planning law.” R at

181. “Therefore, there is no forcible . . . sterilization” of parents who have children

born in the United States “if permanent residency is not established when the child

returns to the Mainland.” R at 212. However, children living as United States

citizens were ineligible for the free education and social benefits available to

Chinese citizens, and parents who listed these children as permanent residents

could not exclude them from the family planning laws.

       The Country Profile also noted that “[d]ocumentation from China,

particularly from Fujian Province, [was] subject to widespread fabrication and

fraud,” including “documents that purportedly verify identities, personal histories,

births and birth control measures, and notices from public security authorities.” R

at 182.

       The Department of Homeland Security (“DHS”) served Jiang with a notice
                                             5
to appear (“NTA”), alleging that he had not been admitted or paroled into the

United States after inspection by an Immigration Officer. The NTA charged him

with removability under INA § 212(a)(6)(A)(i), 8 U.S.C. § 1182, for being present

in the United States without permission.

      During a credible-fear interview, Jiang reiterated his fear of persecution

based on China’s family planning policy and his Christian religion. He conceded

that the government could order him to pay a fine instead of undergoing

sterilization, but he believed that only wealthy individuals could afford to pay. On

one occasion, the Chinese police chased him for distributing religious leaflets, but

he never was arrested or harmed based on his religion.

      During a hearing before the IJ, Jiang reiterated that he feared persecution

based on China’s family planning policy. Jiang admitted the factual allegations

contained in the NTA, conceded removability, and renewed his asylum claims.

His counsel stated that he did not have any originals of the documents pertaining to

the sterilization of Jiang’s friends. Jiang testified that his mother was forced to

undergo sterilization after giving birth to three children, around twenty-six years

ago. His uncle’s wife was sterilized after the birth of her third child, around

twenty-four years ago, but he did not know her name. R at 104–05. Another

uncle’s wife was sterilized after the birth of her third child, but he did not

remember her name. R at 105.
                                            6
      Jiang also reiterated his religious persecution claim. He distributed flyers

about Jesus Christ without incident in September 1997. On cross-examination,

Jiang testified that he did not apply for asylum after the birth of his second child

because he thought he could live in the United States illegally. He had no proof

that his mother was sterilized. When asked why he did not previously mention the

two incidents where the police came to his underground church, Jiang claimed that

he did, in fact, mention them.

      The IJ denied Jiang’s application. As an initial matter, the IJ decided that

Jiang’s asylum claim was time-barred. Next, the IJ found that Jiang was not

credible. Additionally, the IJ concluded that Jiang was not entitled to withholding

of removal or CAT relief. In particular, the IJ concluded that Jiang failed to

establish past persecution or a likelihood of future persecution based on his

religion. Further, the IJ found that he did not show a clear probability of forcible

sterilization because the state did not require the sterilization of parents of children

born abroad.

      Jiang administratively appealed the IJ’s decision to the BIA arguing that the

IJ made an improper adverse credibility finding because his testimony was

detailed, credible, consistent, and supported by background material. He also

alleged that the IJ did not properly consider the evidence he submitted and that he

demonstrated his entitlement to withholding of removal based on a likelihood of
                                            7
forced sterilization. He did not challenge the denial of CAT relief and only

mentioned his religion claim in passing. The BIA denied Jiang’s application. This

timely appeal followed.

                          II. STANDARD OF REVIEW

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001) (per curiam). “Insofar as the [BIA] adopts the

IJ’s reasoning, we will review the IJ’s decision as well.” Id. Here, because the

BIA issued its own decision in the present case, we will only review the BIA’s

decision.

      We review the BIA’s legal conclusions de novo, with appropriate deference

to the BIA’s reasonable interpretation of the INA. See Mohammed v. Ashcroft, 261

F.3d 1244, 1247–1248 (11th Cir. 2001). We review the BIA’s factual

determinations under the substantial evidence test. Forgue v. U.S. Att’y Gen., 401

F.3d 1282, 1286 (11th Cir. 2005). As with other factual findings, “[c]redibility

determinations likewise are reviewed under the substantial evidence test.” D-

Muhumed v. United States Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004); Chen v.

U.S. Att’y Gen., 463 F.3d 1228, 1230–31 (11th Cir. 2006) (per curiam). “The trier

of fact must determine credibility, and this [C]ourt may not substitute its judgment

for that of the BIA with respect to credibility findings.” Muhumed, 388 F.3d. at
                                          8
818 (citation omitted).

         Under the highly deferential substantial evidence test, we will “affirm the

BIA’s decision if it is supported by reasonable, substantial and probative evidence

on the record as a whole.” Al Najjar, 388 F.3d at 1284. (citation and quotation

omitted). To reverse fact findings, “we must find that the record not only supports

reversal, but compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th

Cir. 2003) (citation omitted). This Court reviews “the record evidence in the light

most favorable to the agency’s decision and draw all reasonable inferences in favor

of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en

banc).

                                   III. DISCUSSION

A. Credibility Determination

         To be considered an adverse credibility determination, the BIA must state

explicitly that the applicant’s testimony was not credible, and “must offer specific,

cogent reasons.” Forgue, 401 F.3d at 1287. “The burden then shifts to the alien to

show that the [BIA’s] credibility decision was not supported by specific, cogent

reasons or was not based on substantial evidence,” in light of the totality of the

circumstances. Chen, 463 F.3d at 1231 (citation and quotation omitted); 8 U.S.C.

§ 1158(b)(1)(B)(iii), as amended by the REAL ID Act of 2005, Pub. L. No.

109-13, 119 Stat. 302.
                                            9
      “Indications of reliable testimony include consistency on direct examination,

consistency with the written application, and the absence of embellishments. Ruiz

v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir. 2006) (per curiam) (citation

omitted). Moreover, “considering the totality of the circumstances the trier of fact

may base a credibility determination on . . . any inaccuracies or falsehoods in [the

applicant’s] statements, without regard to whether an inconsistency, inaccuracy, or

falsehood goes to the heart of the applicant’s claim or any other relevant factor.”

Chen, 463 F.3d at 1233 (alterations in original) (citation and internal quotations

omitted); see also Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005)

(“The weaker an applicant’s testimony . . . the greater the need for corroborative

evidence.”).

      Jiang argues that the BIA’s credibility determination was not supported by

substantial evidence. We find this argument unpersuasive. The record indicates

that the BIA provided specific, cogent reasons for doubting Jiang’s veracity in

making his adverse credibility determination. First, the BIA pointed out the

inconsistencies in Jiang’s testimony. Jiang testified that his mother and aunts

suffered forced sterilization by two police raids on his underground church.

However, Jiang failed to mention these incidents in his asylum application or




                                          10
during his credible fear interview.1 Thus, we find no error in the BIA’s conclusion

that Jiang’s testimony was embellished.

       Second, Jiang could not remember his aunts’ names when asked by the IJ

which supports the BIA’s conclusion. Although remembering their names is

irrelevant to the dispositive issue, and is not necessarily at heart of the Jiang’s

claim, the BIA was entitled to treat this as a negative reflection on his overall

credibility. See Chen, 463 F.3d at 1233. Subsequently, the burden shifted to Jiang

to show that the credibility finding was not supported by specific, cogent reasons

or was not based on substantial evidence. Jiang has failed to meet this burden.

Therefore, we find no error in the BIA’s credibility determination.

B. Withholding of Removal

       An alien seeking withholding of removal under the INA must show that his

“life or freedom would be threatened in [his home] country because of the alien’s

race, religion, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1231(b)(3); Mendoza, 327 F.3d at 1287. “The alien bears the

burden of demonstrating that it is more likely than not [he] will be persecuted or

tortured upon being returned to [his] country.” Sepulveda v. U.S. Att’y Gen., 401


       1
         See Ruiz, 440 F.3d at 1255; see also Shkambi v. U.S. Att’y Gen., 584 F.3d 1041, 1051 (11th
Cir. 2009) (per curiam) (upholding a credibility determination due to the petitioner’s inconsistent
testimony and omissions of fact during his airport interview, credible-fear interview, and hearing
testimony).

                                                11
F.3d 1226, 1232 (11th Cir. 2005) (per curiam) (citation and quotation omitted).

While the INA does not define persecution, we have held that “persecution is an

extreme concept, requiring more than a few isolated incidents of verbal harassment

or intimidation.” Id. at 1231 (citation and quotation omitted). Forced abortions

and sterilizations constitute persecution on account of political opinion. 8 U.S.C.

§ 1101(a)(42)(B).

      Substantial evidence supports the BIA’S finding that Jiang failed to qualify

for withholding of removal. The record shows that the BIA considered the

evidence that Jiang and the government submitted. Jiang’s corroborating

documents were unauthenticated, and background reports noted a high degree of

fraud in this regard. Further, Jiang cited no specific examples involving the

sterilization of Chinese citizens with children who were United States citizens, and

a recent background article indicated that Fujian Province did not count such

children for family planning purposes. Thus, Jiang has failed to satisfy his burden

of proof.

C. All Other Claims

      Jiang does not challenge the dismissal of his asylum claim as untimely, the

rejection of his religious-persecution claim, or the BIA’s denial of relief under

CAT based on his family planning claim. Accordingly, he has waived any

arguments in this respect. See Sepulveda, 401 F.3d at 1228 n.2 (noting that issues
                                          12
not briefed on appeal are deemed abandoned). In addition, while Jiang also argues

for the first time that the IJ failed to consider all the evidence he submitted, he

failed to exhaust this claim before the BIA and we lack jurisdiction to consider it.

See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006)

(per curiam) (holding that we “lack jurisdiction to consider a claim raised in a

petition for review unless the petitioner has exhausted his administrative remedies

with respect thereto”).

                                 IV. CONCLUSION

      Accordingly, we deny Jiang’s petition for review challenging the BIA’s

credibility determination and denial of withholding of removal. Because Jiang

failed to exhaust his claim before the BIA, we dismiss his claim that the IJ failed to

consider all the evidence about China’s population control policy.

     PETITION DENIED IN PART, DISMISSED IN PART.




                                           13